Case 1:18-bk-14408       Doc 198    Filed 02/09/21 Entered 02/09/21 12:34:13       Desc Main
                                   Document      Page 1 of 2


 This document has been electronically entered in the records of the United
 States Bankruptcy Court for the Southern District of Ohio.


 IT IS SO ORDERED.



 Dated: February 9, 2021




                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 In re:                                                         Case. No. 18-14408

          Flipdaddy’s LLC                                       Chapter 11

                Debtor                                          Judge Hopkins

                         ORDER DISMISSING CHAPTER 11 CASE

        This matter is before the Court on the Motion of the United States Trustee to Dismiss
 Chapter 11 Case, (Doc. #187), filed on September 21, 2020. The Debtor filed a limited
 objection (Doc. #188) on October 12, 2020 indicating that it would agree to dismissal but
 not conversion.
        The Debtor has filed the outstanding Post-confirmation Reports and has paid the
 outstanding quarterly fees. Therefore, it is hereby ordered that the Motion of the United
 States Trustee is granted, and this case is dismissed.
 IT IS SO ORDERED.
Case 1:18-bk-14408      Doc 198     Filed 02/09/21 Entered 02/09/21 12:34:13   Desc Main
                                   Document      Page 2 of 2



 Order submitted by:


 /s/Monica V. Kindt
 Monica V. Kindt (0073085)
 Assistant United States Trustee
 United States Department of Justice
 Office of U.S. Trustee
 J.W. Peck Federal Building
 550 Main Street Room 4-812
 Cincinnati, Ohio 45202
 Telephone: (513) 684-6988 ext. 226
 Facsimile: (513) 684-6994
 Email: monica.kindt@usdoj.gov

 Seen by:

 /s/ Steven L. Diller, Esq.
 Steven L. Diller
 Diller & Rice, LLC
 124 E. Main Street
 Van Wert, OH 45891
 (419)-238-5025
 Facsimile: (419) 238-4705

 Copies to:

 All creditors and parties in interest.

                                            ###
